Fourth Court of Appeals
                               San Antonio, Texas
                                   September 30, 2015

                                  No. 04-15-00485-CV

                          IN THE INTEREST OF B.L.B., et al.

                From the 81st Judicial District Court, Wilson County, Texas
                            Trial Court No. 14-02-0060-CVW
                  Honorable Melissa Uram-Degerolami, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion issued this date, the appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on September 30, 2015.


                                             _____________________________
                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2015.

                                             _____________________________
                                             Keith E. Hottle, Clerk